In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: July 10, 2020

* * * * * * * * * * * * * * * * * * *
GARY TUCKER,                        *                  UNPUBLISHED
                                    *
            Petitioner,             *                  No. 19-13V
                                    *
v.                                  *                  Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *                  Petitioner’s Motion for a Decision
AND HUMAN SERVICES,                 *                  Dismissing His Petition; Influenza (“Flu”)
                                    *                  Vaccine; Pneumococcal Conjugate
            Respondent.             *                  (“Prevnar 13”) Vaccine; Guillain-Barré
                                    *                  Syndrome (“GBS”).
* * * * * * * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On January 3, 2019, Gary Rucker (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“Vaccine Program”)2 alleging that as a
result of an influenza (“flu”) vaccine and/or a pneumococcal conjugate (“Prevnar 13”) vaccine
administered on November 7, 2016, he suffered Guillain-Barré Syndrome (“GBS”). Petition at
Preamble. The information in the record, however, does not show entitlement to an award under
the Program.

        On July 10, 2020, petitioner moved for a decision dismissing his case, stating that he
“feels at this juncture that he will likely be unable to establish that he is entitled to compensation

1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
                                                  1
in the Vaccine Program,” and thus, “to proceed further would be unreasonable and would waste
the resources of the Court and the Vaccine Program.” Petitioner’s Motion for Decision
Dismissing His Petition, filed July 10, 2020, at ¶ 4 (ECF No. 36). Petitioner states that he
understands that a decision by the Special Master will result in a judgment against him, and that
he has been advised that such judgment will end all of his rights under the Vaccine Act. Id. at ¶
5. Petitioner states that he intends to protect his right to file a civil action and to elect to reject
the Vaccine Program judgment to file a civil action. Id.

         To receive compensation under the Program, petitioner must prove either (1) that he
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by the vaccination.
See §§ 13(a)(1)(A) and 11(c)(1). The records submitted by petitioner show that he does not meet
the statutory requirement under 42 U.S.C. § 300aa-11(c)(1)(D)(i) to establish entitlement to
compensation. The Federal Circuit has explained that the eligibility requirements in Section
11(c) are not mere pleading requirements or matters of proof at trial, but instead are “threshold
criteri[a] for seeking entry into the compensation program.” Black v. Sec’y of Health & Human
Servs., 93 F.3d 781, 785-87 (Fed. Cir. 1996).

        Accordingly, in light of petitioner’s motion and a review of the record, the undersigned
finds that petitioner is not entitled to compensation. Thus, this case is dismissed. The Clerk
shall enter judgment accordingly.

        IT IS SO ORDERED.

                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




                                                   2